In the

     United States Court of Appeals
                   For the Seventh Circuit
No. 15‐2047

EILEEN M. FELIX,
                                                    Plaintiff‐Appellant,

                                    v.


WISCONSIN DEPARTMENT OF
TRANSPORTATION,
                                                    Defendant‐Appellee.

          Appeal from the United States District Court for the 
                     Eastern District of Wisconsin,.
     No. 1:13‐cv‐01188‐WCG — William C. Griesbach, Chief Judge. 


      ARGUED FEBRUARY 12, 2016 — DECIDED JULY 6, 2016


   Before  WOOD,  Chief  Judge,  ROVNER,  Circuit  Judge,  and
BLAKEY, District Judge.*

   ROVNER,  Circuit  Judge.  Eileen  Felix  sued  her  former  em‐
ployer, the Wisconsin Department of Transportation, under the


*
    The Honorable John Robert Blakey, of the Northern District of Illinois,
sitting by designation.
2                                                      No. 15‐2047

Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.,
contending  that  she  was  discharged  solely  because  of  an
anxiety  disorder  and  related  disabilities.  The  district  court
entered summary judgment against Felix, reasoning that the
undisputed facts demonstrated that she was discharged not
solely because of her disabilities but rather based on workplace
behavior that indicated to her employer that she posed a safety
risk  to  herself  and  others.  Felix  v.  Wis.  Dep’t  of  Transp.,
104 F. Supp. 3d 945 (E.D. Wis. 2015). We affirm.
                                 I.
    Eileen Felix suffers from a variety of mental health disabili‐
ties, including post‐traumatic stress disorder (“PTSD”), major
depressive disorder, anxiety, obsessive compulsive disorder,
and a medical phobia. For ease of reference, and because her
PTSD and anxiety disability appear to be the conditions most
relevant to the facts of this case, we will refer to her disabilities
collectively as an anxiety disorder. She manages the symptoms
of her disorder by taking prescribed medication and attending
counseling and therapy sessions.
    Felix  was  employed  by  the  Wisconsin  Department  of
Transportation (“WisDOT”) from 1998 to 2013 in the Division
of  Motor  Vehicles  (“DMV”)  customer  service  facility  in
Appleton, Wisconsin. At the time of her discharge in 2013, she
held the position of DMV Field Agent Examiner ‐ Advanced.
Her duties included administering road tests to new drivers
applying  for  licenses  (approximately  20  per  week)  and  per‐
forming  a  variety  of  duties  behind  the  counter  at  the  DMV
office, including processing paperwork for vehicle and driver’s
licenses and other DMV documentation and collecting the fees
No. 15‐2047                                                         3

associated with these transactions. She was regarded as a good
employee overall: “she was punctual, reliable, friendly with
customers,  and  patient  with  new  drivers.”  R.  26  at  4.  She
excelled in administering road tests. 
    The one area in which Felix tended not to meet expectations
was in financial accountability. She would occasionally collect
the wrong fee amount from a customer or key in the wrong
amount  in  recording  a  transaction,  accept  an  unsigned  or
undated  check,  or  make  an  error  in  tallying  customer  pay‐
ments that would result in discrepancies between her record‐
keeping and the amount actually present in her cash register at
the close of business. Prior to 2011, her performance in this area
was  rated  unsatisfactory  in  seven  annual  reviews,  but  her
performance overall was nonetheless deemed satisfactory. In
2011, however, a rule change precluded an overall rating of
satisfactory  if  the  employee  did  not  meet  expectations  in
certain  specified  areas,  including  financial  accountability.
Because WisDOT determined that Felix did not meet financial
accountability performance standards in 2011, she was given
an  overall  evaluation  of  unsatisfactory.  Felix  was  placed  on
probation from April through September 2012 on this basis,
and she received an unsatisfactory evaluation at the end of that
period  when  her  difficulties  persisted.  Her  performance
improved  during  a  consecutive  three‐month  probationary
period  that  ended  in  December  2012.  But  her  performance
evaluation  at  the  end  of  the  first  quarter  in  2013  reflected
renewed problems. Under WisDOT’s procedures, this called
for the commencement of a final performance improvement
plan which, if Felix did not complete successfully, would result
in her discharge. Felix contacted WisDOT’s human resources
4                                                        No. 15‐2047

director, Randy Sarver, on both April 17 and 18, 2013, regard‐
ing her evaluation. She was concerned about the evaluation
and the possibility that she was at risk of losing her job. 
    Prior to April 18, Felix had experienced a number of panic
attacks at work, but typically not in front of others and not in
the public areas of the office. One exception was an attack that
occurred on June 19, 2012, after a supervisor informed her that
her cash drawer was missing ten dollars and a check. She was
noticeably upset, and reported to a  supervisor that  she  was
having difficulty breathing and holding back tears and needed
to leave work. She was then absent from work for the remain‐
der of the week. It was at that time that she first apprised her
employer that she suffered from an anxiety‐related disorder.
But  in  general,  if  Felix  felt  an  attack  coming  on,  she  would
inform her supervisor that she needed to retreat to the rest‐
room for 15 minutes and do some breathing exercises, after
which she could return to her station and continue working.
   Felix  had  also  explored  the  possibility  of  a  transfer  to
another WisDOT facility. She requested a transfer to the Eau
Claire DMV facility in or around June 2012. But because she
was subject to  a  performance  improvement  plan due  to  her
unsatisfactory performance, she was deemed ineligible for a
transfer at that time. She later inquired about the possibility of
a medical transfer as an accommodation to her disability, but
according  to  WisDOT,  she  never  followed  through  on  the
inquiry by completing and submitting the appropriate paper‐
work.
   On the morning of April 18, 2013, a coworker known by the
nickname “Ace” came into Felix’s work area at the DMV to
No. 15‐2047                                                          5

look through some reference materials that were stored on a
shelf. (Felix and Ace were at one time on friendly terms, but
they  had  fallen  out  several  years  earlier.  Felix  had  filed  an
incident report early in 2012 contending that Ace had inten‐
tionally rammed her with her shoulder. WisDOT investigated
the report but had been unable to substantiate Felix’s allega‐
tions.)  Ace  bent  over  while  looking  through  the  reference
materials, and when she straightened up at the conclusion of
her search, static electricity caused strands of her long hair to
cling to Felix’s person. As Ace left the area, Felix felt a panic
attack coming on. She went to her supervisor, Cliff Ehlert, and
told him that she needed to visit the restroom in order to calm
down. Ehlert told her to take all the time she needed. 
    About  30  minutes  later,  Ehlert  heard  muffled  screaming
coming from the public lobby of the office. As he was rising
from his desk to investigate, an employee told him that Felix
had fallen down. When Ehlert arrived in the lobby area, he saw
Felix on the floor behind one of the work counters. She was
lying  on  her  side,  clutching  her  cell  phone,  and  crying  out.
Ehlert noticed that she had marks, scratches, and cuts on her
right  wrist,  some  of  which  were  bleeding  slightly.  As  Felix
struggled to speak through her cries, Ehlert could only make
out some of what she was saying. He would later recall her
saying that “[y]ou all hate me … they all hate you … every‐
body hates you” and “[t]hey think you’re crazy … you all think
I’m crazy … they want to get rid of you.” R. 36 at 55 ¶ 89. She
also said, “I want my insurance … they will take your insur‐
ance … don’t let them take your insurance …”and “I need to
get my money—don’t take my money … they don’t trust you
… they steal your money.” R. 36 at 55 ¶ 89. At one point, Felix
6                                                        No. 15‐2047

rolled onto her back and began kicking her legs. Ehlert then
noticed that she also had scratches and cuts on her left wrist.
Ehlert heard Felix say, “They’re too dull … the knives were too
dull” and “God let me die … I just want to die.” R. 36 at 56 ¶
91. Felix would later aver that at no time had she ever been
suicidal, including during the April 18th incident.
   Emergency personnel were summoned to the DMV by an
employee’s 9‐1‐1 call. A paramedic and a co‐worker eventually
succeeded in calming Felix down and moving her to a break
room. She was ultimately transported to the hospital. Felix’s
co‐workers were shaken and concerned by the incident. Ehlert
subsequently  brought  in  a  counselor  to  meet  with  staff
members.
    On the following day, in response to an email inquiry from
regional  manager  Don  Genin,  Sarver  indicated  that  Felix
would have to undergo an independent medical examination
(“IME”)  in  order  to  determine  whether  she  could  return  to
work. Sarver wanted the IME to consider both her own safety
and  the  safety  of  others  in  the  workplace.  Ehlert,  as  Felix’s
supervisor, was concerned about the fact that Felix’s road‐test
responsibilities regularly placed her alone in automobiles with
16‐year‐old drivers seeking their first licenses. He wanted to be
sure that Felix would not have another panic attack during one
of these tests. Sarver thus notified Felix by letter on April 25,
2013, that she would be required to participate in a fitness‐for‐
duty evaluation as a result of the events of April 18, and that
she would not be able to return to work until this evaluation
had been conducted and the results reviewed by management
No. 15‐2047                                                                     7

personnel.1  At  no  time  between  the  April  18th  episode  and
Felix’s  subsequent  discharge  did  WisDOT  permit  Felix  to
return to work.
    Meanwhile,  on  April  19,  Ehlert  and  Genin  signed  an
evaluation officially deeming Felix’s performance during the
preceding three‐month performance improvement period to be
unsatisfactory. They were aware, obviously, that Felix was out
of the office, but their evaluation was due to human resources
and they did not know when Felix would return. In view of the
negative  rating,  Felix  thereafter  would  be  subject  to  a  final
performance improvement plan if and when she returned to
work.
    Ehlert,  in  the  meantime,  filled  out  a  Family  &  Medical
Leave  Act  (“FMLA”)  leave  request  on  Felix’s  behalf  several
days  after  the  incident.  After  speaking  with  Felix  about  the
request, he submitted the form on April 24. Felix’s daughter
subsequently  delivered  a  notice  from  Dr.  Michael  Panzer,  a
physician who had seen Felix in the emergency room following
the April 18th episode, indicating that Felix would be “unable
to work for medical reasons” until she saw her doctor on May
22. R. 25 Ex. A. 




1
    The letter cited Wis. Stat. § 230.37(2) as authority for the IME. That statute
in  relevant  part  provides  that  a  state  employer  may  demote,  reassign,
reschedule,  or  (as  a  last  resort)  discharge  an  employee  who  becomes
physically or mentally incapable of efficiently and effectively performing
the duties of his position by reason of a disability; the statute also authorizes
the employer to require an employee to submit to a medical or physical
examination in order to determine his fitness to continue in service. 
8                                                             No. 15‐2047

     WisDOT designated Dr. Daniel Burbach, an independent
medical examiner, to examine Felix and determine whether she
could safely resume her duties.2 Rebecca English, WisDOT’s
medical coordinator, emailed Felix on May 8 to advise her that
her fitness‐for‐duty examination with Burbach was scheduled
for May 28, 2013. English “strongly recommend[ed]” that Felix
provide  pertinent  medical  information  from  her  treating
professionals  directly  to  Burbach  prior  to  the  examination.
R. 20‐1 DOJ 146. (Sarver had given her the same recommenda‐
tion in his April 25th letter to Felix.) Felix instead provided a
list of her providers to Burbach and a signed release, thinking
it  would  be  simpler  for  Burbach  to  contact  them  directly.
Burbach saw Felix as scheduled on May 28. According to Felix,
he spoke with her for no more than 30 minutes. Burbach also
conducted two collateral interviews as part of his evaluation,
but the record does not disclose with whom, other than Felix,
he spoke. Burbach evidently did not obtain records from either
of the two mental health professionals Felix was then seeing
for her anxiety‐related conditions—Dr. John Thomas Beld, her
psychiatrist,  and  John  R.  Pilon,  a  licensed  professional
counselor—or from her family practitioner, Dr. Meena P. Vir.
     On  June  2,  WisDOT  received  Burbach’s  IME.  Burbach
concluded  that  “Ms.  Felix  remains  at  increased  risk  for
potentially violent behavior toward self and others within the
workplace.”  Ex.  1001  DOJ  493.  (emphasis  in  original).  He
added that on the basis of his evaluation,


2
       Burbach  was  not  employed  by  or  affiliated  with  WisDOT.  He  was
selected by or recommended to WisDOT by PsyBar, a private third‐party
vendor. 
No. 15‐2047                                                        9

       I would predict future episodes of crying, com‐
       plaining, excuse making, blaming others, isola‐
       tion/estrangement,  resistance  to  supervisory
       efforts,  retaliatory  verbal  threats,  purposeful
       provocation/antagonism  of  others,  angry  and
       irrational  outbursts  (e.g.  shouting,  screaming,
       slamming door/drawers, breaking items), physi‐
       cal  altercations  with  coworkers  (e.g.,  shoving,
       elbowing, shouldering, slapping), self‐inflicted
       injuries,  suicidal  threats  and  gestures  (e.g.,
       vague suicidal comments, non‐lethal self‐cutting
       or pill ingestion), and true suicidal efforts.
Ex. 1001 DOJ 494. Burbach opined that “Ms. Felix is unable to
safely  and  effectively  resume  her  position  at  the  Appleton
DMV  Service  Center.”  Ex.  1001  DOJ  496.  “Less  clear,”  he
added, “is whether she would be able to do so at another DMV
Service Center subsequent to additional psychiatric treatment.”
Ex. 1001 DOJ 496. In the exercise of his professional judgment,
Burbach “would not recommend that Ms. Felix be permitted
by the Wisconsin DOT to continue in her current position at
the Appleton DMV Service Center.” Ex. 1001 DOJ 497 (empha‐
sis in original). Burbach noted that his opinions were not based
on Felix’s current course of treatment. 
    On June 19, Sarver provided Felix with a copy of Burbach’s
report  along  with  a  letter  inviting  her  to  submit  any  other
information that Felix believed would be relevant to assessing
her  status  with  WisDOT.  Sarver  noted  in  the  letter  that
WisDOT was considering  the possibility  of discharging her.
Separately, English had been working with Felix since May to
gather additional documentation required as support for her
10                                                                 No. 15‐2047

ongoing  FMLA  leave.  Felix’s  psychiatrist,  Dr.  Beld,  had
submitted an incomplete form to WisDOT on May 28. English
followed up with Felix on June 6 to advise her that WisDOT
required  complete  documentation  by  June  17.  Despite  a
number  of  reminders,  Felix  did  not  submit  the  requested
documents  by  that  deadline.  English  received  a  completed
form  from  Dr.  Beld  on  June  19  indicating  that  Felix  could
return to work on July 15, 2013, but should work on a part‐time
basis of 20 hours per week until August 20, 2013. Some of Dr.
Beld’s handwriting on the form was illegible to English. She
was  able  to  read  Beld’s  observation  that  “current  work
environment worsens the above, she may tolerate a new work
environment  better.”  Ex.  1001  DOJ  489.3  On  June  24,  Felix
supplied  English  with  a  follow‐up  note  from  Beld  stating
simply,  “Please  allow  my  patient  to  return  to  work  starting
July 15, 2013.” Ex. 1001 DOJ 465. That note made no mention
of  Felix  working  initially  on  a  part‐time  basis  when  she
returned  and  offered  no  explanation  for  Beld’s  apparent
conclusion that Felix was ready to return to work on a full‐time
basis. English also received and reviewed a variety of medical
records from Felix’s other medical and counseling providers,
but none of these records included a statement or opinion as to
whether  Felix  was  fit  to  return  to  work.  Only  Beld’s  note
addressed  that  question,  albeit  in  summary  fashion.  The


3
     Beld  would  later  note  in  his  declaration  that  the  form  reflected  his
findings  that  Felix  was  suffering  from  depression  and  anxiety;  that  her
depression  was  negatively  affecting  her  mood,  energy,  motivation,  and
functioning; that her anxiety was negatively affecting her stress tolerance;
and that Felix would continue with follow‐up visits with Beld and with
medical management as part of her treatment plan.
No. 15‐2047                                                      11

medical certification form he submitted added only that Felix
would  continue  her  course  of  therapy  with  him  and  with
medical  management  of  her  condition.  But  as  English  had
noticed, Beld himself had indicated on that form that Felix’s
current work environment tended to aggravate her condition.
    English, believing that she needed additional information
from Beld, followed up with him directly. At that time, English
learned that Beld lives in Utah and sees his patients, including
Felix, by video conference. Beld spoke with English on June 25.
He  informed  English  that  he  was  aware  of  the  April  18th
episode  and  that  Felix  had  undergone  a  fitness‐for‐duty
evaluation,  but  he  told  English  he  had  not  spoken  with
Burbach and declined to see a copy of Burbach’s report. In an
apparent  reference  to  the  possibility  of  a  transfer,  English
advised Beld that Felix was subject to a “final improvement
plan” and would not be changing work locations. Beld stated
that  Felix  could  safely  return  to  work  and  was  capable  of
resuming her duties at the Appleton DMV facility. According
to Beld, English voiced disagreement with his assessment that
Felix posed no “risk” to herself or others. Beld inferred from
her tone and attitude that English was simply assuming that
because Felix had posed a risk at one time she must still be a
risk now, and he told her that, in his view, she was wrong to
make  this  assumption.  Beld  would  later  aver  that  English’s
remarks and attitude betrayed “a shocking level of stigmatiza‐
tion against [Felix] based on her mental illness.” R. 33 at 5 ¶ 22
& Ex. Felix 35. 
    WisDOT  determined  that  Felix  was  unfit  for  continued
employment and terminated her on that basis. It considered
the information supplied by Felix’s medical providers, includ‐
12                                                      No. 15‐2047

ing  Beld,  but  concluded  in  light  of  Burbach’s  independent
medical  assessment  that  she  could  not  safely  perform  her
duties at the Appleton DMV office. It considered her ineligible
for transfer to another office because, in view of her persistent
failure to meet expectations as to financial accountability, she
was subject to a  final performance improvement  plan. Felix
had  been  on  FMLA  leave  since  the  April  18th  incident  and
would exhaust all of her available state and federal leave time
by July 12. On June 26, WisDOT notified Felix by letter that it
intended to discharge her effective July 12. The letter cited the
episode of April 18, which it described as “a critical incident …
that called into question your own safety as well as the safety
of your coworkers and the general public.” R. 25‐9 at 1. As a
result of that incident, the letter explained, an IME had been
called for to evaluate her fitness for duty. The results of the
IME  indicated  that  Felix  remained  unfit  for  duty.  The  letter
went on to reference essentially the same portions of the IME
from which we ourselves have quoted. WisDOT had consid‐
ered the additional information that Felix had submitted, but
“this information did not contribute new information about
your ability to perform your job duties in a safe, efficient and
effective manner.” R. 25‐9 at 2. WisDOT had thus resolved to
terminate Felix’s employment. 
    Felix filed suit against WisDOT pursuant to the Rehabilita‐
tion  Act  and  the  FMLA,  29  U.S.C.  §  2601  et  seq.  She  subse‐
quently  stipulated  to  a  dismissal  of  one  of  her  two  FMLA
claims and she does not challenge the resolution of the other
FMLA claim on appeal. 
    The district court granted summary judgment to WisDOT
on  Felix’s  claim  that  she  was  discharged  in  violation  of  the
No. 15‐2047                                                                  13

Rehabilitation Act.4 It found that the undisputed facts demon‐
strated  that  Felix’s  termination  was  based  not  solely  on  her
disability but rather on her behavior, the disruption it caused
in the workplace, and the danger it posed to herself and others.
Felix,  104  F.  Supp.  2d  at  954‐55  The  court  rejected  Felix’s
contention  that  WisDOT  was  necessarily  making  a  “direct
threat”  defense  that  it  had  not  pleaded  as  an  affirmative
defense and as to which WisDOT would bear the burden of
proof. Id. at 953. Instead, the court understood WisDOT to be
arguing,  consistent  with  Palmer  v.  Circuit  Ct.  of  Cook  Cnty.,
117  F.3d  351,  352  (7th  Cir.  1997),  and  Brumfield  v.  City  of
Chicago,  735  F.3d  619,  630‐31  (7th  Cir.  2013),  that  Felix’s
behavior during the April 18th incident demonstrated that she
was not qualified to continue in WisDOT’s employ, irrespec‐
tive of the fact that the behavior was caused by her disabilities. 
         Hysterical screaming and suicidal behavior by
         an employee in front of co‐workers and mem‐
         bers  of  the  public  is  simply  not  something  an
         employer generally has to tolerate or accommo‐
         date. … Absent a disability, an employer would
         be entirely justified in terminating an employee
         who  engaged  in  such  behavior  immediately.
         Here,  because  of  the  perceived  mental  health
         component, the DOT required Felix to undergo
         a fitness for duty evaluation before she would
         be allowed to return. Upon reading the resulting


4
     Felix  also  argued  below,  unsuccessfully,  that  WisDOT  had  failed  to
accommodate her disabilities by not transferring her to a different office.
Felix has not challenged the district court’s disposition of that claim.
14                                                    No. 15‐2047

       report  and  considering  the  submissions  by
       Felix’s  doctors,  the  DOT  decided  to  terminate
       her employment.
Id. at 954. In the wake of the April 18th episode, the district
court reasoned, WisDOT had ample cause to be concerned not
only for Felix’s own safety, but for the safety of her co‐workers
and members of the general public, including the new drivers
to  whom  she  administered  road  tests.  Dr.  Burbach’s  report
concluded that Felix remained at risk for potentially violent
behavior toward herself and others, and the Department was
entitled to rely on Dr. Burbach in discharging Felix, notwith‐
standing the contrary opinion of Felix’s own therapists. Id. at
955. Ultimately, “Felix has offered no evidence suggesting that
the DOT was not truly convinced that she was unfit for duty as
a result of her outburst on April 18, 2013, and instead fired her
because of a disability.” Id.
                                II.
    Felix argues there are disputes of material fact that preclude
summary judgment, including disputes as to whether she was
discharged solely because of her disabilities and whether, after
the  April  18th  episode,  she  remained  a  qualified  individual
with  a  disability  who  was  able  to  perform  the  essential
functions of her job and did not present a direct threat to the
safety of herself and others in the workplace. She contends that
the  court  improperly  weighed  the  evidence  in  entering
summary judgment against her, and additionally that it did not
employ the correct legal analysis in assessing the record.
   Section 504 of the Rehabilitation Act, as amended, protects
a “qualified individual with a disability” from discrimination
No. 15‐2047                                                              15

“solely by reason of“ her disability in any program receiving
federal assistance. 29 U.S.C. § 794(a). To succeed on a claim of
employment discrimination under this statute, a plaintiff must
prove  that:  (1)  she  is  disabled  within  the  meaning  of  the
statute;  (2)  that  she  was  otherwise  qualified  for  the  job  in
question; (3) that she was discharged or the subject of other
adverse  action  solely  because  of  her  disability;  and  (4)  the
employment  program  of  which  her  job  was  a  part  received
federal financial assistance. See Novak v. Bd. of Trustees of S. Ill.
Univ., 777 F.3d 966, 974 (7th Cir. 2015); Jackson v. City of Chicago,
414 F.3d 806, 810 (7th Cir. 2005); Branham v. Snow, 392 F.3d 896,
902 (7th Cir. 2004); Silk v. City of Chicago, 194 F.3d 788, 798 n.6
(7th  Cir.  1999).  In  this  case,  there  is  no  dispute  that  Felix  is
disabled for purposes of the Rehabilitation Act or that WisDOT
receives federal financial assistance and is therefore subject to
the Act’s provisions. The parties do dispute whether Felix was
otherwise qualified for continued employment following the
April  18th  incident  and  whether  she  was  discharged  solely
because of her disabilities.
    As  they  were  below,  the  parties  are  at  odds  as  to  the
particular legal criteria and burdens that govern their dispute.
We  have  just  noted  that  Felix  bears  the  burden  under  the
Rehabilitation Act to show that, notwithstanding her disabili‐
ties,  she  was  otherwise  qualified  to  perform  the  essential
functions  of  her  job.  WisDOT  contends  that  in  view  of  our
decision  in  Palmer,  Felix  cannot  make  that  showing.  Palmer
held  that  when  an  employee  engages  in  behavior  that  is
unacceptable in the workplace (there, making phone calls to
her office threatening her supervisor with bodily harm), the
fact  that  the  behavior  is  precipitated  by  her  mental  illness
16                                                        No. 15‐2047

“does not present an issue under the Americans with Disabili‐
ties Act”; the behavior itself disqualifies her from continued
employment and justifies her discharge. 117 F.3d at 352.
        The Act does not require an employer to retain
        a potentially violent employee. Such a require‐
        ment  would  place  the  employer  on  a  razor’s
        edge—in jeopardy of violating the Act if it fired
        such  an  employee,  yet  in  jeopardy  of  being
        deemed negligent if it retained him and he hurt
        someone.  The  Act  protects  only  “qualified”
        employees, that is, employees qualified to do the
        job for which they were hired; and threatening
        other employees disqualifies one.
Id. (collecting cases); see also Pernice v. City of Chicago, 237 F.3d
783,  785  (7th  Cir.  2001);  Sullivan  v.  River  Valley  Sch.  Dist.,
197 F.3d 804, 813 (7th Cir. 1999); Duncan v. Wis. Dep’t of Health
& Family Servs., 166 F.3d 930, 935 (7th Cir. 1999). Palmer was an
ADA  case,  but  the  Rehabilitation  Act  incorporates  the  stan‐
dards applicable to Title I of the ADA concerning employment,
see 29 U.S.C. § 794(d); Brumfield, 735 F.3d at 630, and we have
applied  Palmer’s  approach  to  Rehabilitation  Act  claims.  See
Brumfield, 735 F.3d at 630‐31. There is no dispute as to what
Felix did and how she behaved during the April 18th incident;
and although Felix does not concede that her behavior would
have  justified  her  immediate  discharge,  neither  does  she
contend that the Rehabilitation Act required WisDOT to accept
that behavior. Cf. Mayo v. PCC Structurals, Inc., 795 F.3d 941,
944 (9th Cir. 2015) (“An essential function of almost every job
is  the  ability  to  handle  stress  and  interact  with  others.”);
Williams v. Motorola, Inc., 303 F.3d 1284, 1290 (11th Cir. 2002)
No. 15‐2047                                                                 17

(“An employee’s ability to handle reasonably necessary stress
and work reasonably well with others are essential functions
of any position.”). In WisDOT’s view, she was thus unfit for
continued employment.
    Rather than moving immediately to fire Felix after April 18,
however, WisDOT required that she undergo a professional
assessment to determine whether she continued to pose a risk
to herself and/or others in her workplace; and in Felix’s view,
that takes this case out of the Palmer qualified‐to‐work frame‐
work and into the direct‐threat framework. The direct‐threat
defense is set forth in the ADA and is among the legal princi‐
ples  that  are  incorporated  into  the  Rehabilitation  Act.  See
Branham, 392 F.3d at 905‐06. The ADA explicitly recognizes as
a defense to a charge that the plaintiff has been denied employ‐
ment as a result of qualification standards that “screen out or
tend to screen out” individuals with disabilities, the assertion
that  such  standards  are  “job‐related  and  consistent  with
business necessity” and that performance of the job cannot be
satisfied  through  a  reasonable  accommodation.  42  U.S.C.
§ 12113(a). “Qualification standards” are defined to include a
requirement that an individual “shall not pose a direct threat
to the health or safety of other individuals in the workplace.”
§ 12113(b).5 A “direct threat” is in turn defined by regulation
to ”mean[] a significant risk of substantial harm to the health

5
    The direct‐threat defense derives from the Supreme Court’s decision in
Sch. Bd. of Nassau Cnty., Fla. v. Arline, 480 U.S. 273, 107 S. Ct. 1123 (1987),
which, inter alia, construed the Rehabilitation Act not to require the hiring
of a person who poses a “significant risk of communicating an infectious
disease to others.” Bragdon v. Abbott, 524 U.S. 624, 649, 118 S. Ct. 2196, 2210
(1998) (quoting Arline, 480 U.S. at 287 n.16, 107 S. Ct. at 1131 n.16). 
18                                                       No. 15‐2047

or safety of the individual or others that cannot be eliminated
or  reduced  by  reasonable  accommodation.”  29  C.F.R.  §
1630.2(r) (emphasis supplied); see also id. § 1630.15(b)(2). The
regulatory definition thus broadens the concept of direct threat
to include individuals who pose a risk of harm to themselves
instead  of  or  in  addition  to  others  in  the  workplace.  See
Branham, 392 F.3d at 905‐06. The defense requires an individu‐
alized assessment, based on reasonable medical judgment, of
an employee’s present ability to safely perform the essential
functions  of  his  job.  §  1630.2(r).  Among  the  factors  to  be
considered are:
        (1)  The  duration  of  the  risk  posed  by  the  em‐
        ployee’s condition;
        (2) The nature and severity of the potential harm
        that might result;
        (3) The likelihood that the potential harm will
        occur; and
        (4) The imminence of the potential harm.
Id. Because the direct‐threat defense is an affirmative defense,
it is the employer that bears the burden of proving the defense.
Branham,  392  F.3d  at  906  (collecting  cases).  Consequently,  if
WisDOT’s motion for summary judgment were grounded in
the direct‐threat defense, as Felix insists it was, WisDOT would
have had to do more than simplify identify evidence support‐
ing  the  defense;  it  would  have  had  to  demonstrate  that  the
evidence  was  so  one‐sided  that  no  reasonable  jury  could
resolve the defense in Felix’s favor. Id. at 907; see also, e.g., Hotel
No. 15‐2047                                                          19

71 Mezz Lender LLC v. Nat’l Retirement Fund, 778 F.3d 593, 601
(7th Cir. 2015). 
     The  district  court,  however,  did  not  evaluate  WisDOT’s
summary  judgment  motion  through  the  lens  of  the  direct‐
threat framework, and Felix contends that this amounted to
legal  error.  She  reasons  that  whenever  an  employer  has
decided  to  have  an  employee  professionally  evaluated  to
assess  what  risk,  if  any,  she  poses  to  herself  or  to  her  co‐
workers,  the  employer  is  necessarily  focusing  on  the  future
rather than on anything the employee may have done in the
past. In Felix’s view, any forward‐looking assessment of the
risk posed by continued employment of the plaintiff necessar‐
ily  invokes  the  direct‐threat  framework.  She  points  out  that
WisDOT’s  own  memorandum  in  support  of  its  request  for
summary judgment spoke of the risk that WisDOT believed
she posed to herself and others, and her counsel surmised from
those  references  that  WisDOT  necessarily  was  presenting  a
direct‐threat defense. Not until its reply brief, after Felix had
emphasized  the  substantial  burden  that  the  direct‐threat
defense imposes on the employer, did WisDOT disavow that
defense and insist that it was relying on Palmer’s qualified‐to‐
work  framework  instead.  This  was  too  late  in  the  day  for  a
switch in legal theory, Felix argues, and effectively deprived
her  of  the  opportunity  to  respond  to  WisDOT’s  belated
invocation of Palmer. 
    We will give Felix this: There  necessarily is some logical
overlap between the direct‐threat framework and Palmer, and
by deciding to assess what, if any, danger Felix posed in the
wake of the April 18th incident, WisDOT was, in part, making
the sort of forward‐looking assessment that underlies a direct‐
20                                                      No. 15‐2047

threat affirmative defense. Even so, we do not agree with Felix
that WisDOT was pursuing such a defense or that the district
court  erred  in  not  applying  the  direct‐threat  framework  to
WisDOT’s motion for summary judgment.
    WisDOT’s  motion  itself  did  not  invoke  the  direct‐threat
framework. Its opening memorandum did not cite the defense
by  name  or  by  reference  to  its  statutory  and  regulatory
provisions. By contrast, the memorandum did reference Palmer
in support of an argument that after the April 18th incident,
Felix  was  no  longer  a  qualified  person  with  a  disability  for
purposes of her Rehabilitation Act claim. R. 26 at 16‐19. Felix
nonetheless  infers  that  WisDOT  was  making  a  direct‐threat
type  of  argument  because  the  memorandum  repeatedly
referred to Burbach’s IME and, in light of the results of that
IME, argued that Felix’s superiors could legitimately conclude
that  “Felix  was  a  safety  risk  to  herself  and  others  in  the
workplace.” R. 26 at 17.
    The  fact  that  WisDOT  chose  to  have  Felix  evaluated  for
ongoing risk rather than making its discharge decision solely
on the basis of the April 18th incident did not inevitably place
this  case  within  the  direct‐threat  framework.  It  should  go
without saying that when a disruptive incident like the April
18th  episode  has  occurred,  an  employer  may  seek  a  profes‐
sional assessment of the likelihood of an employee’s unaccept‐
able  behavior  recurring  before  it  decides,  within  the  Palmer
framework, whether the employee is qualified for continued
employment.  It  may  be  possible,  for  example,  that  an  em‐
ployee’s  behavior  is  explained  by  an  adverse  reaction  to  a
particular medication and can be prevented from recurring by
switching to a different medication or dosage. Insisting that an
No. 15‐2047                                                        21

employer  make  an  immediate  decision  to  fire  an  employee
based  on  his  unacceptable  conduct  in  order  to  invoke
Palmer—without  the  benefit  of  a  professional  opinion  as  to
whether this likely was a one‐time incident or something that
was  bound  to  recur—would  serve  neither  employer  nor
employee. Hasty and reactive employment decisions are the
last thing the Rehabilitation Act or  the ADA were meant  to
encourage.  Moreover,  although  WisDOT  delayed  making  a
decision until Burbach evaluated Felix, it did not permit Felix
to  resume  her  duties  while  it  pondered  her  fate.  She  was
placed  on  FMLA  leave  immediately,  and  she  remained  on
leave while WisDOT solicited both the IME and information
from  her  own  physicians.  By  Felix’s  own  account,  she  was
unable  to  work  during  this  period  of  time.  See  R.  29  ¶  82.
WisDOT’s course of action consequently does not undermine
the notion that it viewed Felix’s behavior during the April 18th
episode as potentially disqualifying. By contrast, the employer
in Wright v. Ill. Dep’t of Children & Family Servs., 798 F.3d 513,
526  (7th  Cir.  2015),  permitted  the  plaintiff  caseworker  to
continue working with children after the behavior in question
occurred, which was wholly inconsistent with the employer’s
professed concern that the plaintiff’s behavior might pose an
unacceptable risk to those children.
    As  a  number  of  courts  have  recognized,  when  an  em‐
ployee’s  disability  has  actually  resulted  in  conduct  that  is
intolerable in the workplace, the direct‐threat defense does not
apply: the case is no longer about potential but rather actual
dangers  that  an  employee’s  disability  poses  to  herself  and
others. See Mayo, 795 F.3d at 945; Sista v. CDC Ixis N.A., Inc.,
445 F.3d 161, 170‐71 (2d Cir. 2006); Sper v. Judson Care Ctr., Inc.,
22                                                      No. 15‐2047

29 F. Supp. 3d 1102, 1112‐13 (S.D. Oh. 2014). Put another way,
what is at issue once an employee has engaged in threatening
behavior  is  not  the  employer’s  qualification  standards  and
selection criteria and whether they tend to screen out people
with  disabilities,  see  42  U.S.C.  §  12113(a),  but  whether  the
employer  must  tolerate  threatening  (and  unacceptable)
behavior  because  it  results  from  the  employee’s  disability.
Palmer  answers  no:  the  employee  is  no  longer  “otherwise
qualified”  to  perform  the  job.  117  F.3d  at  352.  The  Second
Circuit reaches essentially the same conclusion by means of a
slightly  different  route.  Once  an  employee’s  disability  has
manifested  in  threatening  conduct,  that  court  views  the
question  as  one  of  disparate  treatment:  if  the  employer  has
terminated  a  disabled  employee  because  of  the  danger  her
conduct poses to herself or others, then the question is simply
whether  it  would  have  taken  the  same  disciplinary  action
against a non‐disabled employee. Sista, 445 F.3d at 171. In other
words,  the  Second  Circuit  sees  the  employee’s  conduct  as
affecting not whether she is “otherwise qualified” to perform
the job, as we did in Palmer, but rather whether her employer
had a legitimate, non‐discriminatory reason to fire her. Id. at
171‐72.  Under  either  approach,  however,  the  direct‐threat
defense and its evaluation of prospective dangers no longer
has any role to play. As Sista explains:
       Under these circumstances, no “individualized
       assessment,”  see  29  C.F.R.  §  1630.2(r)  is  neces‐
       sary, because the employee is not being termi‐
       nated for posing a “direct threat” as defined by
       the  ADA,  but  rather  for  making  a  threat—a
       legitimate,  non‐discriminatory  reason  for
No. 15‐2047                                                       23

       termination—in accordance with the  standard
       McDonnell  Douglas  analysis.  Moreover,  rules
       established  by  the  EEOC  make  clear  that  the
       “poses  a  direct  threat  defense”  is  meant  to  be
       applied in cases alleging discriminatory applica‐
       tion  of  qualification  standards  as  opposed  to
       cases  in  which  a  plaintiff  alleges  “disparate
       treatment,” which may be “justified by a legiti‐
       mate,  non‐discriminatory  reason.”  29  C.F.R.  §
       1630.15(a),  (b).  Here,  Sista  does  not  claim  that
       [the  employer’s]  policies  against  employee
       misconduct and threats in the workplace consti‐
       tute “qualification standards, tests, or criteria”
       that “screen out or tend to screen out” individu‐
       als  with  disabilities;  rather,  the  gravamen  of
       Sista’s claim is that he suffered disparate treat‐
       ment  at  the  hands  of  [his  employer]  when  he
       was  fired  for  being  disabled.  Accordingly,  the
       “poses a direct threat” defense has no applicabil‐
       ity in this case.
445 F.3d at 171 (emphasis in original). Just so here. The dispute
in this case is not over qualification standards and selection
criteria.  No  one,  including  Felix,  is  affirmatively  suggesting
that her  behavior  during the April 18th episode is behavior
that  WisDOT  might  have  to  tolerate  lest  it  inappropriately
screen out disabled individuals from its employ. Felix, in the
end,  is  contending  based  on  a  variety  of  factors  (including
WisDOT’s  decision  to  have  her  undergo  a  fitness  for  duty
examination  rather  than  discharging  her  immediately),  that
WisDOT  was  not  in  fact  relying  on  her  conduct  when  it
24                                                      No. 15‐2047

discharged  her  but  instead  was  animated  solely  by  her
disability. That is a perfectly appropriate and logical theory of
the  case  for  Felix  to  pursue.  But  as  the  Second  Circuit  ex‐
plained in Sista, it presents a straightforward claim of disparate
treatment attended by the usual evidentiary burdens. It is not
a  claim  that  requires  her  employer  to  shoulder  the  burdens
imposed by the direct‐threat framework.
    Our decision in Bodenstab v. Cnty. of Cook, 569 F.3d 651, 658‐
59 (7th Cir. 2009), concluded that the plaintiff’s unacceptable
behavior (there, threatening to take the lives of his supervisor
and other co‐workers if he received bad news on whether his
cancer had metastasized) justified his employer’s decision to
discharge him, wholly apart from its assessment of whether he
presented a direct threat to the safety of himself and others in
the event he were allowed to return to work. In discharging the
plaintiff, the employer had relied on both the threats he had
made as well as a psychiatric assessment concluding that his
mental  condition  posed  a  continuing  threat  to  himself  and
others. The plaintiff argued that the evidence did not support
the latter assessment. We concluded that it was unnecessary to
reach that argument, as the threats the plaintiff had already
made (or the employer reasonably believed he had made—the
plaintiff  disputed  the  details)  by  themselves  warranted  his
discharge. Id.
   The same rationale arguably might apply here, given that
WisDOT specifically cited the events of April 18 as one of its
reasons for discharging Felix, but we need not go that far. We
may regard Felix’s behavior on April 18 and the IME’s conclu‐
sion that she continued to pose a risk to herself and others as
inextricably  intertwined  rather  than  as  wholly  independent
No. 15‐2047                                                        25

reasons  for  WisDOT’s  decision  to  discharge  Felix.  For  the
reasons we have already discussed, WisDOT may still argue
that  its  decision  to  discharge  Felix  was  warranted  under
Palmer. And for the reasons that follow, there is no dispute of
material fact that WisDOT, consistent with Palmer, regarded
Felix as unfit for continued employment after April 18.
    WisDOT’s  actions  following  the  April  18th  incident  are
consistent with a genuine concern about the danger that Felix’s
conduct presented to herself and others. Prior to that episode,
WisDOT  had  accommodated  Felix’s  anxiety  disorder  by
allowing her the time to compose herself in the restroom when
she felt an anxiety attack coming on, for example. Never before
April 18, however, had Felix’s disorder manifested in suicidal
gestures or publicly disruptive behavior as it did on April 18.
WisDOT immediately placed Felix on medical leave (which is
exactly  what  she  herself  requested  in  the  aftermath  of  the
incident), directed that she submit to an independent medical
examination, asked that she submit information from her own
treating professionals, and, after reviewing the IME and the
information  from  Felix’s  providers,  concluded  that  she
continued  to  present  a  threat  to  her  own  safety  and  that  of
others and therefore should be discharged.
    The discharge letter itself cites the April 18th incident along
with  the  IME  as  grounds  for  the  termination  decision.  In
essence, the letter reflects WisDOT’s conclusion that, in view
of the IME, WisDOT could not be sure that behavior akin to
what had occurred on April 18 would not repeat in the future.
    Although Felix does not concede that the reasons articu‐
lated by WisDOT on their face constitute a legitimate basis for
26                                                      No. 15‐2047

her  discharge  under  Palmer,  we  are  satisfied  that  they  do.
Felix’s behavior on April 18 suggested that she was a danger
to herself: she had attempted to cut her wrists, although the
cuts were shallow; she vocally bemoaned the dullness of the
knife she had used; and she repeatedly said that she wanted to
die. She made these and other remarks in a hysterical state,
literally kicking her legs and crying out, and she did so in a
public  area  of  the  office.  Emergency  personnel  were  sum‐
moned. 
    Felix submitted a statement from her psychiatrist indicating
that  she  was  fit  to  return  to  work  as  of  the  date  she  was
discharged; but we do not regard this as sufficient to establish
a dispute of fact as to the legitimacy or sincerity of WisDOT’s
stated reasons for terminating her. Dr. Beld had given conflict‐
ing  statements  as  to  when  Felix  could  return  to  work,  and
beyond asking that Felix be allowed to return to work on July
15, 2013, on a full‐time schedule, Beld offered no more than an
abbreviated  summary  of  Felix’s  condition  and  course  of
treatment and no real explanation for his conclusion that she
was able to return to work, especially given his acknowledg‐
ment that her work environment tended to worsen her anxiety‐
and depression‐related conditions. His comments on the form
submitted in support of Felix’s FMLA leave acknowledged that
Felix’s current work environment aggravated her condition.
Likewise,  the  other  medical  records  Felix  submitted  to  her
employer offered no assessment of her current status and no
analysis of why, notwithstanding what had occurred on April
18, Felix could resume her duties. Finally, whatever shortcom‐
ings there may have been in Burbach’s IME, Felix has cited no
evidence suggesting that WisDOT could not and did not credit
No. 15‐2047                                                                   27

his  opinion  and  conclude  that  Felix  remained  in  danger  of
repeating the type of behavior that she had exhibited on April
18.6  The  question,  after  all,  is  not  whether  Dr.  Burbach’s
opinion was correct or whether WisDOT was right or wrong to
accept his assessment, but whether it did, in fact, rely on his
assessment and honestly conclude that Felix’s behavior, and
the  risk  of  it  recurring,  warranted  her  discharge.  See,  e.g.,
Magnus v. St. Mark United Methodist Church, 688 F.3d 331, 338
(7th Cir. 2012). 
    Felix argues that several facts betray a bias against persons
with  anxiety  disorders,  and  that  a  factfinder  could  thus
conclude that WisDOT’s decision to fire her was based solely
on her disabilities. She argues, for example, that notes from a
June 25 meeting between English and Maya Rudd, WisDOT’s
affirmative action/equal employment opportunity and diver‐
sity  program  officer,  reflecting  a  decision  to  proceed  with  a
“medical separation … [b]ased on IME comments and recom‐
mendations,” necessarily indicate that WisDOT was discharg‐
ing  her  based  on  her  disability  rather  than  her  conduct.  In
Felix’s view, “[c]haracterizing an employee’s termination as a
‘medical  separation’  is  the  definition  of  terminating  an  em‐
ployee  because  of  her  disabilities.”  Felix  Reply  Br.  3.  But
“medical”  is  not  a  term  inherently  suggestive  of  bias  or
disapproval. And given that Palmer and similar cases recognize
that  an  employer  may,  consistent  with  the  ADA  and  the


6
    Burbach’s observation that WisDOT might choose to have Felix undergo
a  second  fitness‐for‐duty  evaluation  at  a  later  date  does  not  alter  the
calculus. Burbach simply noted that as an option, without qualifying his
opinion that Felix was not fit for duty as of the date of his evaluation.
28                                                                No. 15‐2047

Rehabilitation Act, terminate an employee for inappropriate
behavior  even  when  that  behavior  is  precipitated  by  the
employee’s disability, see Brumfield, 735 F.3d at 631, it is by no
means surprising nor damning that an employer might refer to
the employee’s disability or to medical opinion in articulating
its reasons for the discharge.7 Felix also highlight’s English’s
repeated use of the term “risk” when speaking to Beld, and his
conclusion that her tone and attitude were redolent of fear and
prejudice regarding Felix’s condition. (She criticizes the district
court itself for using the term “risk.”) But we do not think that
the use of the term “risk” is problematic; our own cases use
that very term and ones similar to it in addressing disability‐
related conduct that may pose a danger to one’s self or one’s
co‐workers.  E.g.,  Branham,  392  F.3d  at  908  (risk  of  harm);
Palmer, 117 F.3d at 352 (jeopardy); Knapp v. Nw. Univ., 101 F.3d
473, 483 (7th Cir. 1996) (risk of injury). And Beld’s perception
of English’s tone and attitude is, on this record, no more than
his unsubstantiated opinion. Other than English’s use of the
term “risk,” there is nothing to objectively support the notion
that she was acting out of prejudice rather than a legitimate
concern  for  Felix’s  safety  and  the  safety  of  others  in  her
workplace.  Finally,  Felix  suggests  that  WisDOT’s  purported
pursuit  and  then  abandonment  of  a  direct‐threat  defense
represents  the  sort  of  shift  in  rationale  for  an  employer’s
conduct that would support a finding of pretext. See Zaccagnini
v. Chas. Levy Circulating Co., 338 F.3d 672, 677‐78 (7th Cir. 2003)

7
    The same may be said of WisDOT’s reliance upon Wis. Stat. § 230.37(2)
in  ordering  Felix  to  participate  in  a  fitness‐for‐duty  evaluation  and  in
concluding that, in light of that evaluation, she could not safely, efficiently,
and effectively resume her duties. See n.2, supra. 
No. 15‐2047                                                    29

(collecting cases). But, as we have discussed, WisDOT did not
change its rationale. It has consistently represented that Felix’s
unacceptable  behavior  on  April  18,  coupled  with  the  IME’s
conclusion that she remained at risk of repeating such behav‐
ior, rendered her unqualified to remain in her position.
                               III.
    For all of the reasons we have discussed, we AFFIRM the
district court’s decision to enter summary judgment against
Felix and in favor of WisDOT.